[Cite as In re L.M., 2013-Ohio-2669.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: L.M.                                          C.A. No.      26772



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DN 11-08-566

                                 DECISION AND JOURNAL ENTRY

Dated: June 26, 2013



        BELFANCE, Judge.

        {¶1}     Appellant, Latasha M. (“Mother”), appeals from a judgment of the Summit

County Court of Common Pleas, Juvenile Division, that terminated her parental rights to her

minor child, L.M., and placed her in the permanent custody of Summit County Children Services

(“CSB”). This Court affirms.

                                                I.

        {¶2}     L.M., born April 19, 2008, had been living with Mother before this case began.

Paternity was never established, and no one claiming to be the father of L.M. ever appeared.

        {¶3}     The case began with a complaint filed on August 22, 2011, alleging neglect and

dependency of L.M. The filing was spurred by events occurring shortly before that date. Mother

later testified that she was in the process of moving from Cleveland to the Akron area and left

L.M. with a friend for “three or four days” so that she could set up a new apartment. When the
                                               2


friend later refused to give the child back to her, Mother called the police for assistance in

retrieving her daughter.

       {¶4}    When the police arrived, they had concerns that Mother was under the influence

of an intoxicant and also recognized the home address Mother provided as a drug house. Mother

apparently could not provide the names of any relatives that could care for the child.

Consequently, the police assumed custody of L.M. and contacted CSB.

       {¶5}    At the adjudicatory hearing, the magistrate heard testimony that Mother may have

left L.M. with the friend for more than a few days and, perhaps, as long as six weeks. The

magistrate determined that the friend was an inappropriate care provider as she had previously

lost custody of her own children. The trial court found L.M. to be neglected and dependent, and

placed the child in the temporary custody of the agency. The trial court also adopted the case

plan put forward by the agency. That case plan addressed concerns regarding housing, substance

abuse, and mental health.

       {¶6}    On November 22, 2011, CSB moved, pursuant to R.C. 2151.419(A)(2)(e), to

bypass the statutory requirement that CSB make reasonable efforts to return the child to

Mother’s home on the basis that Mother’s parental rights had been involuntarily terminated in

2003 with respect to another child. The motion was granted and, therefore, the agency was not

required to make reasonable efforts to prevent the removal of the child from her home, eliminate

the continued removal of the child from her home, or return the child to her home. See R.C.

2151.419(A)(2).

       {¶7}    On June 18, 2012, the agency moved for permanent custody. Following a hearing

on the motion, the trial court granted permanent custody of L.M. to CSB. Mother appeals and

assigns two errors for review.
                                               3


                                              II.

                                 ASSIGNMENT OF ERROR I

       THE COURT ERRED AND ABUSED ITS DISCRETION IN PLACING THE
       CHILD IN THE PERMANENT CUSTODY OF SUMMIT COUNTY
       CHILDREN SERVICES AS THE MANIFEST WEIGHT OF THE EVIDENCE
       PROVIDED FOR THE GRANTING OF A SIX MONTH EXTENSION OF
       TIME FOR MOTHER TO COMPLETE HER CASEPLAN OBJECTIVES.

       {¶8}   Mother contends that the trial court erred in determining that L.M. could not or

should not be placed with a parent within a reasonable time. See R.C. 2151.414(B)(1)(a). In

particular, she contends that the evidence fails to support any of the R.C. 2151.414(E) factors

that would sustain this finding on the first prong of the permanent custody test. See R.C.

2151.414(B)(1)(a).

       {¶9}   Before a juvenile court may terminate parental rights and award permanent

custody of a child to a proper moving agency it must find clear and convincing evidence of both

prongs of the permanent custody test: (1) that the child is abandoned, orphaned, has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period, or that

the child cannot be placed with either parent within a reasonable time or should not be placed

with either parent, based on an analysis under R.C. 2151.414(E); and (2) that the grant of

permanent custody to the agency is in the best interest of the child, based on an analysis under

R.C. 2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75

Ohio St.3d 95, 99 (1996).

       {¶10} The trial court found that the first prong of the permanent custody test was

satisfied because L.M. could not be placed with a parent within a reasonable time or should not

be placed with a parent. In reaching that conclusion, the court relied upon subsections R.C.

2151.414(E)(1) [failure to remedy conditions despite reasonable case planning]; R.C.
                                                4


2151.414(E)(4) [lack of commitment]; and R.C. 2151.414(E)(11) [prior involuntary termination

of parental rights] in regard to Mother, and R.C. 2151.414(E)(10) [abandonment] in regard to the

unknown father. Mother challenges the findings regarding herself as not being supported by the

weight of the evidence.

       {¶11} The first-prong of the statutory test may be satisfied by clear and convincing

evidence of any one of the R.C. 2151.414(E) factors. See R.C. 2151.414(E). We find it

unnecessary to consider Mother’s arguments concerning the other factors because we conclude

that the test is satisfied by reliance on R.C. 2151.414(E)(11). That factor is applicable where the

parent has had parental rights terminated with respect to a sibling of the child and the parent has

failed to provide clear and convincing evidence to demonstrate that the parent can provide a

legally secure permanent placement and adequate care for the health, welfare and safety of the

child. Id.

       {¶12} Mother disputes the trial court’s reliance on R.C. 2151.414(E)(11) by claiming

that her loss of custody of her other child was the result of a voluntary surrender rather than an

involuntary termination. In sole support of this claim, Mother relies on the rather fragmented

testimony of the CSB social worker in the present case. In pertinent part, the caseworker

testified that “Mother lost parental rights in 2002 and, voluntarily, the child was placed into

permanent custody due to lack of case plan compliance on mother’s part.” Thereupon, the

prosecutor indicated: “I do have a certified copy of the record.” The trial judge acknowledged:

“That will speak for itself.”

       {¶13} A certified copy of the trial court’s April 29, 2003 judgment entry along with the

magistrate’s decision of the same date in Case No. DN 02-1-5 of the Summit County Court of

Common Pleas, Juvenile Division, regarding Mother’s older child were introduced into evidence.
                                                  5


Together, these documents demonstrate that Mother’s parental rights to L.M.’s sibling were

involuntarily terminated pursuant to R.C. 2151.414. They reveal that the matter came on for a

contested hearing on CSB’s motion for permanent custody, that the court determined that the

child could not be placed with either parent within a reasonable time, and that the termination of

Mother’s parental rights was in the best interest of the child.

        {¶14} The incongruous use of the word “voluntarily” by the caseworker in the present

case is insufficient to establish that Mother voluntarily surrendered her parental rights to this

sibling of L.M. There is no evidence that Mother voluntarily consented to the termination of her

parental rights to that child, nor is there evidence that a juvenile court accepted such a surrender.

See R.C. 5103.15(B)(1) and Juv.R. 38(B)(1) (providing that a parent may agree to surrender

permanent custody of a child with the approval of a juvenile court, where the court determines it

is in the child’s best interest). See also In re A.P., 9th Dist. No. 23698, 2007-Ohio-5413, ¶ 13

(noting that the parents voluntarily, knowingly, and intelligently surrendered parental rights and

that the trial judge accepted their voluntary surrender). To the contrary, Mother, in fact, testified

that her other child was “taken away” by Children Services because “I was never there with my

child, and I left my baby with my foster sisters.” Mother’s testimony is consistent with the

involuntary termination reflected by the certified copies of court documents placed in evidence

before the trial court.

        {¶15} The conclusion that Mother’s parental rights had been involuntarily terminated as

to a prior child is further supported by procedural facts in the present case. The magistrate

granted a reasonable efforts bypass to CSB on the grounds that Mother’s parental rights had been

involuntarily terminated as to a sibling of L.M. See R.C. 2151.419(A)(2)(e). In the absence of

any objection by Mother, the trial judge adopted the decision of the magistrate. The statutory
                                                  6


provision for reasonable efforts bypass is explicitly applicable to involuntary terminations of

parental rights, and it does not apply to voluntary terminations. See id. Mother’s failure to

object to the magistrate’s decision is additional evidence that Mother’s parental rights were

involuntarily terminated as to a sibling of L.M. Moreover, absent objection, Mother may not

challenge that finding on appeal. See Juv.R. 40(D)(3)(b)(iv).

        {¶16} Accordingly, the weight of the evidence supports the trial court’s finding that

Mother’s parental rights were involuntarily terminated as to a sibling of L.M.           See R.C.

2151.414(E)(11). That finding, in turn, supports the trial court’s determination that L.M. cannot

or should not be placed with a parent within a reasonable time. See R.C. 2151.414(B)(1)(a). The

first prong of the permanent custody test is thereby satisfied.

        {¶17} Mother also argues that the trial court erred in failing to grant her motion for a

six-month extension of temporary custody. In her appellate brief, Mother explains that an

extension of temporary custody requires consideration of the best interest of the child. Since we

conclude, in the second assignment of error below, that the trial court did not err in finding that

an award of permanent custody was in the best interest of the child, we also conclude the trial

court did not err in finding that an extension of temporary custody was not in the child’s best

interest.

        {¶18} Mother’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

        THE COURT COMMITTED REVERSIBLE ERROR AND ABUSED ITS
        DISCRETION BY FINDING PERMANENT CUSTODY TO BE IN THE
        CHILD’S BEST INTEREST, ESPECIALLY IN LIGHT OF THE FACT THAT
        THE COURT FAILED TO APPOINT COUNSEL FOR THE MINOR CHILD
        AND AS SUCH COULD NOT PROPERLY DETERMINE THE CHILD’S
        BEST INTEREST.
                                                  7


       {¶19} Mother contends that the trial court erred in finding that it was in the best interest

of the child to be placed in the permanent custody of CSB.               See R.C. 2151.414(D)(1).

Specifically, she argues that the guardian ad litem could not effectively represent L.M.’s wishes

to the court because the guardian ad litem did not ask the child what her wishes were. R.C.

2151.414(D)(1)(b). In addition, Mother argues that the child should have been given her own

attorney because L.M told Mother she wanted to live with her and this expression was contrary

to the guardian ad litem’s recommendation.

       {¶20} When determining whether a grant of permanent custody is in a child’s best

interest, the juvenile court must consider all the relevant factors, including those enumerated in

R.C. 2151.414(D): the interaction and interrelationships of the child, the wishes of the child, the

custodial history of the child, the child’s need for permanence in his life, and any of the factors in

R.C. 2151.414(E)(7) to (11) if relevant. See In re R.G., 9th Dist. Nos. 24834 & 24850, 2009-

Ohio-6284, ¶ 11. “Although the trial court is not precluded from considering other relevant

factors, the statute explicitly requires the court to consider all of the enumerated factors.” In re

Smith, 9th Dist. No. 20711, 2002 WL 5178, *3, (Jan. 2, 2002); see also In re Palladino, 11th

Dist. No. 2002-G-2445, 2002-Ohio-5606, ¶ 24.            Furthermore, in evaluating the evidence

regarding the best interest of the child, no single factor is to be “given greater weight or

heightened significance.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 57, citing In re

Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, ¶ 56. All factors relevant to the best interest of

the child are to be weighed together. In re Schaefer at ¶ 64.

       {¶21} The first best interest factor requires consideration of the child’s interactions and

interrelationships with those involved in her life.       See R.C. 2151.414(D)(1)(a).       Mother’s

relationship with her child was evidenced, in part, by the caseworker’s testimony regarding the
                                                8


weekly visits she supervised. The caseworker testified that Mother attended the visits fairly

regularly and that Mother and child were happy to see each other. Mother generally interacted

well with L.M. and was appropriate in her interactions with her. She typically brought age

appropriate activities and either snacks or dinner to the visits. The caseworker indicated that

Mother and child cried at separation, but that once the child was back to the foster home, she was

all right. The caseworker would occasionally need to redirect Mother during visits, however,

such as when Mother became frustrated with L.M. for refusing to listen to her and when she

promised L.M. that she would be coming back home. The caseworker also testified that Mother

inappropriately blamed L.M. for putting them in this situation with Children Services.

       {¶22} Additionally, the caseworker addressed Mother’s limited progress on her case

plan and the issues that stood between her and reunification with her daughter. As to housing,

the caseworker explained that Mother had a history of unstable housing arrangements. Mother

eventually obtained her own housing, a two-bedroom apartment, in August 2012.                 The

caseworker had seen the lease and believes Mother can financially maintain that housing.

       {¶23} Next, the caseworker explained that Mother had failed to substantially address

either the mental health or the substance abuse objectives of her case plan. Regarding the mental

health objective, Mother completed an assessment at Catholic Social Services, but only saw her

counselor twice before being discharged for lack of benefits and lack of attendance. She had had

no counseling since January 2012. The caseworker sought to assist Mother in getting her

funding reinstated and also issued referrals to other agencies, but Mother never followed through

with those. Mother did an assessment at Portage Path and obtained a diagnosis, but never

returned for treatment and that case was closed. At Mother’s request, recent efforts to process a

second referral for counseling at Portage Path were completed shortly before the permanent
                                                 9


custody hearing. That agency then determined that they were unable to provide Mother with

mental health treatment until her substance abuse treatment was addressed.

       {¶24} In her testimony, Mother admitted that she was slow to comply with the mental

health objective because she was too depressed to do anything and also felt she should not have

to obtain treatment. She reasoned that she had friends to talk to and did not need a counselor. At

the same time, Mother admitted to suffering from depression and receiving social security

disability payments for that diagnosis.     We also note that Mother’s mental health issues,

including severe depression, suicidal and homicidal feelings, and feelings of being overwhelmed

were cited in the juvenile court’s 2003 opinion that resulted in the termination of Mother’s

parental rights to her older child. See In re L.M. (DOB 6/6/01), Summit J.C. No. DN 02-1-5,

Magistrate’s Decision, page 2 (Apr. 29, 2003). Mother did not follow through with counseling

sessions at that time either, and the counseling agency closed her case for lack of attendance.

       {¶25} Finally, the caseworker testified about Mother’s efforts to address substance

abuse. Even though the caseworker made several referrals for a substance abuse assessment and

arranged to personally drive Mother to one of those appointments, Mother never completed an

assessment. Mother submitted only seven drug screens over the course of 14 months, although

weekly testing was requested. Two of those screens were positive for marijuana and one was

positive for alcohol. Mother said she did not do more screens because she was “overwhelmed

with a lot of stuff.” In 2003, Mother similarly failed to obtain the recommended assessment for

substance abuse and did not submit regular drug tests as requested. Significantly, Mother was

arrested in September 2012 and convicted for possession of cocaine more than a year into the

case. She was placed on probation for two years. At the time of the hearing, Mother testified

that she had another substance abuse assessment scheduled for one week after the permanent
                                                 10


custody hearing. Based on this evidence, Mother has had a long history of difficulty with both

mental health problems and substance abuse.

       {¶26} L.M. had no relationship with her father as he was undetermined. She also had no

relationship with Mother’s older child since that child was placed in permanent custody before

L.M. was born. There is no evidence that L.M. had any relationships with other relatives.

       {¶27} L.M.’s custodial history reveals that she resided with Mother for three and one-

half years until her removal at the start of this case. Since that time, the child has been in foster

care with the same family for 16 months. See R.C. 2151.414(D)(1)(c).

       {¶28} As found by the trial judge, Mother cannot provide for herself, let alone care for

her child. No relatives are available to provide care for the child. CSB inquired of known

relatives, but obtained no positive responses. See R.C. 2151.414(D)(1)(d). In evaluating the

factors relevant to the child’s best interest, the trial court was also entitled to consider the fact

that Mother had her parental rights involuntarily terminated with respect to a sibling of the child.

See R.C. 2151.414(D)(1)(e) and R.C. 2151.414(E)(11).

       {¶29} Mother’s argument on appeal focuses on the best interest factor concerning the

wishes of the child regarding her future custody. See R.C. 2151.414(D)(1)(b). Mother seems to

argue that the guardian ad litem could not indicate the wishes of L.M. because there was no

evidence that the guardian ad litem “ever asked the child what her wishes were.”                R.C.

2151.414(D)(1)(b) specifically provides that the wishes of the child may be “expressed directly

by the child or through the child’s guardian ad litem, with due regard for the maturity of the

child[.]” Id. See also In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 55. Further, the Ohio

Supreme Court has specifically indicated that the trial court is imbued with the “discretion to

accept the testimony of the guardian ad litem on the child’s wishes rather than hearing a direct
                                                  11


expression of those wishes made by the child.” In re C.F. at ¶ 56. As recognized by the statute,

a very young child will not be able to address this question directly and with the mature

consideration it deserves. Thus, in the case of a very young child, the Ohio Supreme Court has

accepted the testimony of a guardian ad litem indicating his or her belief regarding the custody

alternative that would be in the best interest of the child. In re Schaefer, 111 Ohio St.3d 498,

2006-Ohio-5513, ¶ 60. The decision of whether to accept testimony of the guardian ad litem or

hear a direct expression of those wishes made by the child rests in the sound discretion of the

trial court. In re C.F. at ¶ 56.

        {¶30} In this case, the guardian ad litem testified that, at four years of age, L.M. was too

young to express her own wishes regarding custody, and she believed that an award of

permanent custody was in the child’s best interest. The guardian ad litem explained that Mother

had made so little progress on her mental health and chemical dependency objectives that she

would be concerned if L.M. were returned to her care. She also stated that L.M. is doing well in

her foster home and that she is very comfortable with the foster family. She interacts well with

the other two children in the foster home and loves the pet cat. While living with her foster

family, L.M. has participated in community and church activities, including choir. She attends

Head Start and is said to be well adjusted in the classroom. The trial court was entitled to find

that the guardian ad litem’s testimony satisfies this portion of the best interest test.

        {¶31} Finally, Mother asserts that L.M. should have had separate counsel appointed to

represent her wishes. In making this claim on appeal, she cites her own testimony indicating that

the child told her she wanted to live with her. She claims that the trial court erred in failing to

conduct an in camera interview of the child and cites In re Ridenour, 11th Dist. Nos. 2003-L-

146, 2003-L-147, 2003-L-148, 2004-Ohio-1958, in support of her position. Ridenour fails to
                                                12


require an investigation by the trial court in every such case, but rather only when the child

“consistently” expresses a desire to be with a parent. Id. at ¶ 51, quoting In re Williams, 11th

Dist. Nos. 2002-G-2454 and 2002-G-2459, 2002-Ohio-6588, at ¶ 26. The subsequent decision

of the Ohio Supreme Court, in In re Williams, 101 Ohio St.3d 398, 2004-Ohio-1500, emphasizes

that the child in that case had repeatedly and consistently expressed a desire to remain with his

mother. Id. at ¶ 5 - 6. Since that decision was issued, this Court has “repeatedly emphasized,

[that] to demonstrate a ‘conflict’ between the child’s wishes and the guardian’s recommendation

that permanent custody is in the child’s best interest, the record must demonstrate that the child

has repeatedly and consistently expressed the affirmative desire to return to the parent’s home.”

In re B.W., 9th Dist. No. 12CA0016-M, 2012-Ohio-3416, ¶ 42, citing In re J.P.-M., 9th Dist.

Nos. 23694 & 23714, 2007-Ohio-5412, ¶ 56; and In re J.B., 9th Dist. No. 23436, 2007-Ohio-

620, ¶ 22-23.

       {¶32} In the present case, there is no evidence that child repeatedly and consistently

expressed a desire to live with Mother. Rather, the only indication that L.M. wished to live with

Mother came during Mother’s testimony as the final witness in the permanent custody hearing.

At that time, Mother was asked how her visits with L.M. had been going and Mother responded

that they are good and that her daughter says she wants to come home. Mother does not cite any

other evidence indicating that the child had expressed a desire to return to live with Mother.

Mother’s single statement at the very close of the permanent custody hearing does not establish a

conflict with the guardian ad litem’s recommendation such as to warrant investigation of the

need to appoint separate legal counsel for this four-year-old child.

       {¶33} Based upon the lack of a consistent expression of a desire for reunification by the

child and the overwhelming evidence supporting the trial court’s finding that the child’s best
                                                13


interest would be served by awarding custody to CSB, we conclude that the trial court did not err

in failing to appoint independent counsel for L.M. Mother’s second assignment of error is

overruled.

                                                III.

       {¶34} Mother’s two assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       EVE V. BELFANCE
                                                       FOR THE COURT

WHITMORE, J.
HENSAL, J.
CONCUR.
                                         14


APPEARANCES:

RONALD T. GATTS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.